Citation Nr: 1333018	
Decision Date: 10/22/13    Archive Date: 10/24/13

DOCKET NO.  10-04 512	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1.  Entitlement to service connection for acquired immune deficiency syndrome (AIDS)/human immunodeficiency virus (HIV).

2.  Entitlement to service connection for renal failure, including as secondary to AIDS/HIV.

3.  Entitlement to service connection for congestive heart failure with valve disease, including as secondary to AIDS/HIV.

4.  Entitlement to service connection for peripheral neuropathy of the bilateral upper extremities, including as secondary to AIDS/HIV.

5.  Entitlement to service connection for peripheral neuropathy of the lower extremities, including as secondary to the AIDS/HIV.



REPRESENTATION

Appellant represented by:	Oklahoma Department of Veterans Affairs


ATTORNEY FOR THE BOARD

D. M. Donahue, Associate Counsel 


INTRODUCTION

The veteran served on active duty from October 1980 through October 1986 and was discharged under honorable conditions.  He served on active duty from October 1986 through November 1989 and was discharged under conditions other than honorable.  The character of discharge for his second period of active service is a bar to Department of Veterans Affairs (VA) benefits under the provisions of 38 C.F.R. § 3.12(d)(4) (2012).

This appeal arises before the Board of Veterans' Appeals (Board) from a rating decision rendered in July 2008 by the VA Regional Office (RO) in Muskogee, Oklahoma.

The Veteran indicated in his January 2010 substantive appeal that he wished to testify before a member of the Board by video teleconference.  In June 2010, his representative withdrew this request.

The issues were previously remanded by the Board in July 2010 for additional development.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.



REMAND

In October 2012, the Board requested an advisory medical opinion from the Veterans Health Administration (VHA) in the matter of this claim.  A VHA advisory opinion report was received in December 2012.  In a letter dated in May 2013, the Board wrote to the Veteran and notified him of the receipt of the VHA opinion and return of the case to the Board for further appellate proceedings.  The Veteran responded with an August 2013 private medical opinion. 

The December 2012 VA opinion found the Veteran's HIV and associated medical problems likely did not have their onset during his period of honorable service.  The examiner referred to the September 1987 HIV test that was negative.  The examiner observed that the National Institute of Health defines asymptomatic HIV infection as the chronic infection during which the patient has no symptoms. Some people can go as long as 10 years or longer without symptoms.  However, the physician determined that even given a positive test in 1992 for HIV and the recorded viral load of 192,000 viral particles in 1995, it would not be possible for the Veteran to have, even with speculation to have had, asymptomatic HIV infection for greater than 3 years.  Nevertheless, the examiner also added that there is insufficient evidence and the above is all speculative. 

In the August 2013 private opinion, the examiner noted that the Veteran was sexually active in the military in areas where there is a high incidence of sexually transmitted disease.  It is more likely than not that the developed these exposures to an infection with the HIV virus and syphilis virus in the service.  The examiner also considered the Veteran's medical records which indicate he was treated for gonorrhea in service.  He tested positive in May 1990 and developed full-blown AIDS requiring multiple medications.  The physician determined that it is at least as likely as not that the Veteran already had the infection from HIV and syphilis in his body because it takes time for the antibodies to develop in the body.  Because his HIV suppresses the immune response, it took time for his tests to become positive.  

The Board finds that given the possibly speculative nature of the VHA opinion and the ambiguity of the private physician's statement as to whether the Veteran had an onset of HIV during his period of honorable service (prior to October 1986), another VA opinion is necessary.  The Board notes that the duty to assist includes providing a medical examination or obtaining a medical opinion when such is necessary to make a decision on the claim, as defined by law.  38 U.S.C.A. § 5103A(d) (West 2002 & Supp. 2012); 38 C.F.R. § 3.159(c)(4) (2012).

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC should ask the Veteran to identify all outstanding VA and non-VA treatment, including to specifically identifying when and where the initial diagnosis of HIV was made.  The RO/AMC should obtain release of private medical records were appropriate.

2.  Thereafter, the RO or AMC should obtain an opinion from a VA examiner who specializes in infectious disease to determine the nature, extent, and etiology of his AIDS/HIV and of any renal, condition, heart condition to include congestive heart failure with valve disease and peripheral neuropathy of the upper and lower extremities.  All indicated tests and studies must be performed.  The claims folder must be reviewed by the examiner in conjunction with the examination.  Following a review of the service and post service medical records, as well as the Veteran's statements, the examiner must offer the following opinions: 

a)  Is it at least as likely as not (i.e. 50 percent or greater probability) that the Veteran's AIDS/HIV had its onset during the Veteran's period of honorable active service from October 1980 through October 1986, or, in the alternative, is etiologically related to this period of service or any incident therein;

b)  If it is determined that there is a 50 percent or greater probability that AIDS/HIV had its onset or is otherwise causally related to the Veteran's honorable period of active service, is it at least as likely as not that the Veteran's renal condition, heart condition to include congestive heart failure with valve disease and peripheral neuropathy of the upper and lower extremities is etiologically related to, or aggravated by, the Veteran's AIDS/HIV; or

c)  In the alternative, is it at least as likely as not that the renal condition, heart condition to include congestive heart failure with valve disease and peripheral neuropathy of the upper and lower extremities is etiologically related to the Veteran's period of honorable military service or any incident therein.

A complete rationale must be provided for all opinions expressed.  If the examiner is unable to offer any of the requested opinions, it is essential that the examiner offer a rationale for the conclusion that an opinion cannot be provided without resort to speculation, together with a statement as to whether there is additional evidence that might enable an opinion to be provided, or whether the inability to provide the opinion is based on the limits of medical knowledge.  See Jones v. Shinseki, 23 Vet. App. 382 (2010).

3.  After undertaking any other development deemed essential in addition to that specified above, readjudicate the Veteran's claims to for service connection for AIDS/HIV, and for service connection for renal failure, congestive heart failure with valve disease, peripheral neuropathy of the bilateral upper extremities, and peripheral neuropathy of the lower extremities, including as secondary to the AIDS/HIV, with application of all appropriate laws and regulations, including consideration of lay statements, and consideration of any additional information obtained as a result of this remand.  If any benefit sought is not granted in full, the Veteran should be furnished a supplemental statement of the case and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.  Thereafter, the appeal must be returned to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).


